Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
	This Office Action is in response to the application filed on 12/11/2019. Claims 1 through 11 are presently pending and are presented for examination.
Information Disclosure Statement
	The Information Disclosure statement filed on 12/11/2019 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS was considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2, 10, and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 2 recites “the common teaching data” as part of the claim limitation. There is insufficient basis for this limitation in the claim. For the purpose of examination, the “common teaching data” has been interpreted to teach data for making the robots perform operations.
	Claims 10 and 11 recite “its distinctive identification information” as part of the claim limitations. It is unclear whether the distinctive identification information is being referred to the plurality of markers or the marker unit.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 4, 6, 7, 10, and 11 is/are rejected under 35 U.S.C. 102 a (1) as being anticipated by Koike US 20110234789 A1 (hereinafter referred to as “Koike”).
Regarding claim 1, Koike teaches an operation system comprising:
an operation device which performs an operation with regard to a workpiece serving as an operation object (see Koike para [0029] “In present exemplary embodiments, as shown in FIGS. 1A and 1B, a typical configuration of a structure for recognizing a receiving assembly component includes: a recognition reference plane 11 that is provided in a portion of an assembly base 1 on a predetermined area of which there is placed a receiving assembly component 2 used for assembling an assembly component 3 and that serves as a reference used for recognizing layout information about a position and an attitude of the assembly base 1; and a recognition indicator element 12 that is provided on the recognition reference plane 11 so that an imaging tool 5 may perform imaging operation and that has, at a predetermined positional relationship, four unit pattern marks 13 or more formed such that a density pattern Pc of each of the unit pattern marks sequentially changes from a center position C to a periphery of the mark.”);
a marker unit attached to a measurement object which is at least one of the workpiece, the operation device, an object fixed in position relative to the workpiece, and an object defining an operation area, the marker unit including a base section and a plurality of markers attached to the base section (see Koike FIG. 1A and 1B, para [0034] “As shown in FIGS. 1A and 1B, another typical configuration of a structure for recognizing a receiving assembly component, comprises: a recognition reference plane 11 that is provided in a portion of a receiving assembly component 2 used for putting an assembly component 3 into a predetermined area of an assembly base 1 and that serves as a reference used for recognizing layout information about a position and an attitude of the receiving assembly component 2; and a recognition indicator element 12 that is provided on the recognition reference plane 11 so that an imaging tool 5 can perform imaging operation and that has, at a predetermined positional relationship, four unit pattern marks 13 or more formed such that a density pattern Pc of each of the unit pattern marks sequentially changes from a center position C to a periphery of the mark.”]);
a sensor which detects identification information and three-dimensional positions of the plurality of markers included in the marker unit (see Koike para [0060] “In the present exemplary embodiment, the assembly processing apparatus has a pattern marker 30 serving as a recognition indicator element provided on the assembly pallet 20 used for recognizing layout information about a position and an attitude of the assembly pallet 20; a camera 40 that captures an image of the pattern marker 30 of the assembly pallet 20; a robot 50 for moving the assembly component 100 to a predetermined location with respect to the receiving assembly component 70 of the assembly pallet 20; and a controller 60 that controls imaging timing of the camera 40, receives an input of imaging information from the camera 40, and recognizes layout information about a position and an attitude of the assembly pallet 20, and controls motion of the robot 50 according to the thus-recognized layout information and along a flowchart shown in FIG. 10 to be described later.”);
a storage device which stores teaching data including attachment position data and operation data, the attachment position data indicating a correspondence relationship between the identification information of each of the markers and an attachment position of the corresponding marker, and the operation data indicating operation content of the operation performed by the operation device (claim. 11). Koike teaches an imaging device that captures the positional information of a workpiece and the plurality of unit marks indicating storing the information;
And a control device which calculates a three-dimensional position of the measurement object based on the three-dimensional positions of the plurality of markers detected by the sensor and the attachment position data stored in the storage device and controls the operation device based on the three-dimensional position of the measurement object and the operation data so as to make the operation device perform the operation (see Koike para [0074] “In the present exemplary embodiment, the unit pattern marks 31 are provided in number of four on the single plane. However, the number of unit pattern marks is not limited to four. The unit pattern marks 31 can also be provided at arbitrary six points, or the like. Specifically, the unit pattern marks can be appropriately selected, so long as the marks enable recognition of a three-dimensional position and attitude of the assembly pallet. The essential requirement is to provide the unit pattern marks 31 in number of four or more, and locations where the unit pattern marks 31 are to be placed are not limited to a single plane but can also be set over different planes.” And para [0043] “As shown in FIGS. 1A and 1B, an assembly information recognition apparatus comprises: a recognition indicator element 12 that is provided in a portion of an assembly base 1 on a predetermined area of which there is placed a receiving assembly component 2 used for assembling an assembly component 3 or a portion of the receiving assembly component 2 and that has, at a predetermined positional relationship, four unit pattern marks 13 or more formed such that a density pattern Pc of each of the unit pattern marks sequentially changes from a center position C to a periphery of the mark; an imaging tool 5 that is disposed opposite the assembly base 1 or the receiving assembly component 2 and that captures an image of the recognition indicator element 12; and a layout information recognition block 6 that uses at least imaging information about the recognition indicator element 12 whose image has been captured by the imaging tool 5, thereby recognizing layout information about a position and an attitude of the assembly base 1 or the receiving assembly component 2.”).
Regarding claim 3, Koike teaches the operation system as taught in claim 1 and as addressed above in the rejection of claim 1, Koike teaches wherein the operation device is a robot (see Koike para [0105] “In the exemplary embodiment, the camera 40 is fixed to the robot hand 52 and can move to a desired measurement position by utilization of motion of the robot 50. The present invention is not limited to the exemplary embodiment. For instance, like a modification in FIG. 13, the camera 40 and the robot 50 can also be separated from each other, and the camera 40 can also be stationarily disposed at a predetermined measurement position.”),
 Wherein the marker unit is attached to the object defining the operation area, and wherein based on the positions of the plurality of markers detected by the sensor, the control device positionally specifies the operation area where the operation device performs the operation (see Koike para [0029]).
Regarding claim 4, Koike teaches the operation system as taught in claim 1 and as addressed above in the rejection of claim 1, Koike further teaches wherein on an assumption that the minimum required number of the markers whose three-dimensional positions must be measured to specify the position and attitude of the measurement object is referred to as N, the number of the markers included in the marker unit is at least N+l (see Koike para [0120] “In the present exemplary embodiment, the pattern marker 110 is set in one corner of the top surface 22 of the assembly pallet 20. A location where the pattern marker 110 is to be set can be changed as required. For instance, the pattern marker 110 can also be provided at a position that is not any corners of the assembly pallet 20. Alternatively, as shown in FIG. 14B, a plurality of pattern markers 110 can also be disposed, like placing a pair of pattern markers 110 at diagonal corners of the top surface 22 of the assembly pallet 20, or the like. In particular, when the plurality of pattern markers 110 are placed, layout information about positions and attitudes of areas corresponding to the respective patter markers 110 can be recognized, so that the layout information about the assembly pallet 20 can be accurately recognized.”). The position markers labeled are in plurality, which indicates N+1. It would be obvious to refer to the markers as N.
Regarding claim 6, Koike teaches the operation system as taught in claim 1 and as addressed above in the rejection of claim 1, Koike further teaches wherein the marker unit is detachably attachable to the measurement object (see Koike claim 4).
Regarding claim 7, , Koike teaches the operation system as taught in claim 1 and as addressed above in the rejection of claim 1, Koike further teaches wherein the storage device stores three-dimensional data of the measurement object (see Koike para [0074] and para [0043]),
And wherein the control device specifies the position and attitude of the measurement object based on the positions of the markers detected by the sensor and the three-dimensional data of the measurement object (see Koike para [0074] and para [0043]).
Regarding claim 10, Koike teaches the operation system as taught in claim 1 and as addressed above in the rejection of claim 1, Koike further teaches wherein each of the plurality of markers included in the marker unit is set to include its distinctive identification information, and
Wherein the sensor individually detects the identification information and three-dimensional position of each of the plurality of markers included in the marker unit (see Koike para [0060] and para [0075]).
Regarding claim 11, Koike teaches the operation system as taught in claim 1 and as addressed above in the rejection of claim 1, Koike further teaches wherein at least one of the markers included in the marker is set to include its distinctive identification information (see Koike para [0060] and para [0075]), and
Wherein the sensor detects the identification information and three-dimensional position of the at least one of the markers included in the marker unit (see Koike para [0060] and para [0075]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koike in view of Fujita US 20180046152 A1 (hereinafter referred to as “Fujita”).
	Regarding claim 2, Koike teaches the operation system as taught in claim 1 and as addressed above in the rejection of claim 1, however, Koike does not explicitly teach  wherein the operation device and the marker unit are each pluralized so that a plurality of operation devices and a plurality of marker units are arranged in the operation system, 
And wherein the control device uses the common teaching data to individually control the plurality of operation devices.
However, Fujita teaches wherein the operation device and the marker unit are each pluralized so that a plurality of operation devices and a plurality of marker units are arranged in the operation system (see Fujita para [0059] “Board 86 is arranged between supply devices 81 and 82 in the front-rear direction. Board 86 is formed in a longitudinal shape and is arranged horizontally such that the flat surface runs along the front-rear direction and the left-right direction. Mounting position marker sections 88 are provided on the four corner portions of board 86. In the following description, the mounting position marker section 88 at which jig 15A performs the mounting work will be referred to as mounting position marker section 88A so as to be distinguished from other mounting position marker sections 88. Mounting position marker section 88 at which jig 15B performs the mounting work will be referred to as mounting position marker section 88B so as to be distinguished from other mounting position marker sections 88. For supply devices 81 and 82 and board 86, actual devices and boards may be used, or members mimicking the shapes thereof may be used. Three reference marker sections 91 are provided adjacently on the center portion of board 86. Reference marker sections 91 are positions which serve as references to the operations of robot arms 101 and 103 (refer to FIG. 3).”), 
And wherein the control device uses the common teaching data to individually control the plurality of operation devices (see Fujita para [0099] “As illustrated in FIG. 8, jig 140 which is not provided with end effector 45 may be used. Jig 140 illustrated in FIG. 8 is T-shaped, and marker sections 142, 143, and 144 are provided on portions extending in three orthogonal directions, respectively. Marker sections 142 to 144 are long rectangular shapes on one side and have different lengths from each other. Even if the jig 140 of this configuration is used, it is possible to teach the position, the movement direction, and the like of arm sections 105 and 107 to control information generation device 17.”).
Therefore, it would have been obvious to a person having ordinary skill in the art to modify the operation system as disclosed in Koike to include a plurality of operation devices as mentioned in Fujita because it would help measure more points disposed on the workpiece being operated on.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Koike in view of Tilo DE102015104582A1 (hereinafter referred to as “Tilo”).
Regarding claim 5, Koike teaches the operation system as taught in claim 4, Koike further teaches … the three-dimensional positions … 
… [To] calculate the three-dimensional position of the measurement object (see Koike para [0075]).
Koike does not teach wherein the storage device stores priority levels each of which is associated with the identification information of each of the markers
And wherein when the N+l or more markers are detected, the control device uses … the N markers in the order of the priority levels…
However Tilo teaches wherein the storage device stores priority levels each of which is associated with the identification information of each of the markers (see para [0017] “If, according to a further development, e.g. If it is determined that the image quality is poor when taking a camera of a marker, for example due to blurring or that the marker is only very small visible, then this recording cannot be included equally and optionally with a lower priority in the calculation.” And para [0062] “A store 21 in particular with the control device 20 is connected, is used to store control programs for the robot 14 and further system components as well as the storage or intermediate storage of recorded image data, which are to be processed, of position data, marker image positions Bn_i, robot positions Rn_i and / or marker robot positions Mn_i. Alternatively, the various data to be stored may be stored in multiple memories.”), 
And wherein when the N+l or more markers are detected, the control device uses … the N markers in the order of the priority levels (para [0017])
Therefore, it would have been obvious to a person having ordinary skill in the art to modify the operation system as disclosed in Koike to include priority levels associated with identification information in order to obtain the most accurate information associated with the markers.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Koike in view of Croft et al "Overcoming occlusions in eye-in-hand visual search," (hereinafter referred to as “Croft”).
Regarding claim 8, Koike teaches the operation system as taught in claim 1 and as addressed above in the rejection of claim 1, Koike further teaches a movement device for moving the sensor (see Koike para [0105] “In the exemplary embodiment, the camera 40 is fixed to the robot hand 52 and can move to a desired measurement position by utilization of motion of the robot 50. The present invention is not limited to the exemplary embodiment. For instance, like a modification in FIG. 13, the camera 40 and the robot 50 can also be separated from each other, and the camera 40 can also be stationarily disposed at a predetermined measurement position.”),
…
Koike does not teach wherein the movement device moves the sensor when any one of the markers is determined to become undetectable.
However, Croft teaches wherein the movement device moves the sensor when any one of the markers is determined to become undetectable (see Croft section III. Methodology “However, when a persistent occlusion obstructs the target (i.e., it is situated along the line of sight between the camera and the target) the base of the camera must move to the visible region to reacquire the target. The visible region is defined as the region where the camera and all points on a convex target that face the camera can be connected by an unbroken straight line. Once the camera reaches the visible region a pan-tilt search can regain the target.”).
Therefore, it would have been obvious to a person having ordinary skill in the art to modify the operation system as disclosed in Koike to include moving the sensor as the markers become undetectable as mentioned in Croft in order to save time.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Koike in view of Fujita and further in view of Marrion US 20100166294 A1 (hereinafter referred to as “Marrion”).
Regarding claim 9, Koike teaches the operation system as taught in claim 1 and as addressed above in the rejection of claim 1, however, Koike does not explicitly teach wherein the sensor includes: a first sensor disposed at a first position; 
And a second sensor disposed at a second position that is different from the first position,
Wherein when any one of the markers cannot be detected by the first sensor, the control device uses the second sensor to detect the marker which cannot be detected by the first sensor.
However, Fujita teaches wherein the sensor includes: a first sensor disposed at a first position; 
And a second sensor disposed at a second position that is different from the first position (see Fujita para [0047] “As illustrated in FIGS. 1 and 2, each of the cameras 13 is provided with imaging device 31 and lighting devices 33 and 34. Imaging device 31 is a CCD image sensor or a CMOS image sensor, for example. Lighting devices 33 and 34 are LED lighting and radiate lights of different wavelengths from each other, for example. These are two kinds of light corresponding to marker sections 43A and 43B which are provided on each of the two jigs 15A and 15B (described later, refer to FIG. 4). Cameras 13 receive reflected light which is radiated from lighting devices 33 and 34 and reflected by marker sections 43A and 43B using imaging device 31. Cameras 13 output the imaged data to teaching device 10 via video cables 35 as captured image data D1. In cameras 13, in order to render the reflected light of marker sections 43A and 43B easy to detect, optical filters corresponding to the wavelengths of the lights which are radiated from lighting devices 33 and 34 maybe attached to the light incidence ports of imaging devices 31.” And para [0066] “Next, positional information generating section 71 calculates the position in three-dimensional coordinates for each capture time of marker sections 43A and 43B which are attached to jigs 15A and 15B based on the identification information, the time information, and the like of cameras 13 which are attached to the captured image data D1 which is saved in memory section 65 (S17). Positional information generating section 71 saves the calculated positional information D2 in memory section 65. Positional information generating section 71 performs labeling on the captured image data D1 which is binarized, for example, and performs a process which uses an algorithm such as epipolar matching to calculate the position of the coordinates in three-dimensional space of marker sections 43A and 43B. Positional information generating section 71 calculates the relative position of the coordinates with respect to reference marker sections 91. For example, positional information generating section 71 uses the centroid position of the three reference marker sections 91 as a reference to calculate the coordinate positions of marker sections 43A and 43B.”),
Therefore, it would have been obvious to a person having ordinary skill in the art to modify the operation system as disclosed in Koike to include more than one sensor as mentioned in Fujita in order to gain more detailed information about the workpiece.
Koike nor Fujita explicitly teach wherein when any one of the markers cannot be detected by the first sensor, the control device uses the second sensor to detect the marker which cannot be detected by the first sensor 
However, Marrion teaches wherein when any one of the markers cannot be detected by the first sensor, the control device uses the second sensor to detect the marker which cannot be detected by the first sensor (see Marrion para [0047] “Before further describing the alignment process 200 in detail, reference is made to FIG. 3, which illustrates a "trinocular" camera head/3D sensor 300 that can be employed according to an embodiment of this invention to reduce the occurrence of occlusions and blind edges in the acquired depth image of the object. This trinocular camera head 300 includes three cameras 310, 312 and 314. The cameras in this embodiment are arranged in an L configuration on a base housing 320 with a predetermined baseline BT1 and BT2 between camera 312 and cameras 314 and 310, respectively. Each of the cameras is operatively connected to the image processing device (130 in FIG. 1). Each camera 310, 312, 314 acquires a simultaneous image of the subject object 330 at a slightly different perspective as indicated by respective rays 340, 342, 344, and these images are combined by the image processor in accordance with mathematical techniques that can be similar to those described above to derive the 3D point cloud. In one embodiment, images in pairs of cameras in the trinocular camera head can be stereo-matched, and then the points can be mapped to the world 3D coordinate system, or in an alternate embodiment all three images can be matched at once using the appropriate algorithms into the world 3D coordinate system.”),
Therefore, it would have been obvious to a person having ordinary skill in the art to modify the operation system as taught in Koike to include a second sensor to detect information that could not be detected by the first sensor as taught in Marrion in order to measure the entire area of the workplace. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20170154397 A1 teaches storing three-dimensional data of an article being measured from a sensor.
US 10242438 B2 teaches obtaining the position and orientation through the three-dimensional points disposed on an assembled object using a robot system.
 US 20150127161 A1 teaches acquiring three-dimensional points on workpieces assembled in a workplace to calculate a density distribution of the three-dimensional points on the workpieces.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHZAB HUSSAIN SHAH whose telephone number is (571)272-7690.  The examiner can normally be reached on Monday-Friday: 7:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (571)272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.H.S./Examiner, Art Unit 3664                                                                                                                                                                                                        /KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664